Name: Commission Regulation (EC) No 782/2005 of 24 May 2005 setting out the format for the transmission of results on waste statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  information technology and data processing;  economic analysis;  economic geography;  EU institutions and European civil service
 Date Published: nan

 25.5.2005 EN Official Journal of the European Union L 131/26 COMMISSION REGULATION (EC) No 782/2005 of 24 May 2005 setting out the format for the transmission of results on waste statistics (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (1) and in particular Article 6(e) thereof, Whereas: (1) By virtue of Article 6 of Regulation (EC) No 2150/2002, the Commission is required to adopt the measures necessary for implementing that Regulation. (2) In accordance with Article 6(e) of Regulation (EC) No 2150/2002, the Commission should set out the appropriate format for the transmission of results by Member States. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 The appropriate format for the transmission of results on waste statistics to the Commission (Eurostat) shall be as set out in the Annex to this Regulation. Member States shall use this format for the data on the 2004 reference year and subsequent years. Article 2 Member States shall transmit to the Commission (Eurostat) the data and metadata required by Regulation (EC) No 2150/2002 in electronic form, in accordance with an interchange standard proposed by the Commission (Eurostat). Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 574/2004 (OJ L 90, 27.3.2004, p. 15). (2) OJ L 181, 28.6.1989, p. 47. ANNEX FORMAT FOR THE TRANSMISSION OF RESULTS ON WASTE STATISTICS The data are to be transmitted in a system independent way. The data shall be transmitted in conformity with an interchange standard proposed by the Commission (Eurostat). The data sets The domain covered by Regulation (EC) No 2150/2002 on waste statistics consists in five sets of information:  Generation of waste (GENER)  Incineration (INCIN)  Operations which may lead to recovery (RECOV)  Disposal (DISPO)  Number and capacity of recovery and disposal facilities; coverage of waste collection scheme by NUTS 2 region (REGIO). For each set a file has to be transmitted. The file name consists in six parts: Domain 5 Value: WASTE Set 5 GENER, INCIN, RECOV, DISPO, REGIO Periodicity 2 Value: A2 Country code 2 Two letter country code (see list A) Year 4 Reference Year (first reference year 2004) Period 4 Value: 0000 (zero, zero, zero, zero) for annual data The parts of the file name are separated by an underscore. A text based format will be used. For example, the set on the generation of waste from Belgium in 2004 will have the name WASTE_GENER_A2_BE_2004_0000. Missing values There will be no missing values in the classifying variables (waste category, economic activity, NUTS 2 region, type of waste treatment facility). Records should be provided for each combination of the classifying variables. All records where the combination does not occur should be sent with a value set to 0 (zero). Any records for which data are not available should nevertheless be provided with the value coded appropriately as missing (coded with the letter M). Missing values will have to be explained in the quality report; they might for instance be the result of the methods used. It is important to distinguish between real zeros and missing values, as no aggregates can be calculated with missing data. If a combination is not possible on logical grounds the cell should be supplied with code L; this is the case, for instance, for industrial effluent sludges generated by households. To facilitate consistency checks and correction of errors also the totals should be transmitted. Confidentiality Confidential data should be transmitted, properly flagged as confidential. What should be regarded as confidential is based on the national confidentiality policy. In general information could be confidential if the identity of the supplier of information could be disclosed. This is the case if the information is based on one or two respondents, or if one or two respondents dominate the data. Data from public authorities are generally not regarded as confidential. Also secondary confidentiality should be indicated. Secondary confidentiality should be applied in such a way that (sub)totals remain available for publication. The Commission (Eurostat) will use the confidential information to calculate (EU) aggregates without disclosing information confidential at the country level. Measures The fields required are alpha-numeric, i.e. they should not contain separators or decimal symbols, except for the data value. The amounts of waste are expressed in 1 000 tonnes per year, with three decimal positions. The comma is to be used as decimal symbol. The estimation method will not always allow the three digits precision. In that case the value should be delivered with the significant digits only. For all the waste categories the amount is based on (normal) wet waste, for the generation of sludge (waste items 11, 12, 40) the amount is also calculated in 1 000 tonnes of dry matter. Also in the waste treatment sets sludge has to be measured in both (normal) wet waste and in dry matter. This will only be applied where sludge is a separate item; this is for common sludges (item 12) in the incineration and disposal set. The number of waste treatment facilities is expressed as an integer. Several measures are used to describe the waste treatment capacity dependent on the type of recovery or disposal operation (see list I). To enhance comparability the delivery of incineration capacity in 1 000 tonnes is preferred. Countries that can also supply incineration capacity in terajoules (1012 joules) are invited to do so. Countries that can not supply incineration capacity in terajoules should report the value as missing (use code M). Recovery capacity is measured in 1 000 tonnes. Disposal capacity has to be reported either in cubic metres or in tonnes depending on the type of disposal. Only values measured in 1 000 tonnes are supplied as a real number with 3 decimal positions, all other values are to be supplied as integers. The coverage of the collection scheme for mixed household and similar waste should be reported either as the percentage of the population or as a percentage of the dwellings. Revisions The sets should be sent in separate files containing all the records. For instance, the set on generation of waste contains 51 waste categories by 21 NACE groups measured in wet waste and 3 waste categories by 21 NACE groups measured in dry matter. The set contains 1 134 records. Also revised data should be sent in a complete set, with the revised cells properly flagged (R). Provisional data are flagged with update flag P. Provisional data always require a revision. Both provisional and revised data require an explanation in the quality report. Set 1: Generation of waste Field Maximum length Values Domain 8 Value: WASTE Set 6 Value: GENER (the set consists in 51 Ã  21 records measured in wet waste and 3 Ã  21 measured in dry matter per country) Country code 2 Two letter country code (see list A) Year 4 Reference year (first reference year 2004) Waste item 2 Code referring to EWC-Stat version 3 (see list B) Activity item 2 Code referring to NACE (see list C ) Wet/Dry 1 For all waste categories amount in (normal) wet waste (code W); for sludge (waste item 11, 12, 40) also amount in dry matter (code D) Waste generated 12 Amount in 1 000 tonnes per year. The amount is given as a real with three decimal places. The comma should be used as decimal symbol. For example: 19,876. This field should always contain a value. If the combination did not occur the value will be 0 (zero). Missing data are to be coded as M. The logical impossibility of a combination is indicated with L Update flag 1 To indicate provisional data (P) or revised data (R), empty otherwise Confidentiality flag 1 Indicates confidential data (see list D) Set 2: Incineration Field Maximum length Values Domain 8 Value: WASTE Set 6 Value: INCIN (the set consists in 17 Ã  2 records measured in wet waste and 1 Ã  2 measured in dry matter per NUTS 1 region) Country code 2 Two letter country code (see list A) Year 4 Reference Year (first reference year 2004) NUTS 1 code 3 Regional code according to NUTS classification in Regulation (EC) No 1059/2003 of the European Parliament and of the Council (1); the national total should be provided using the code TT Waste item 2 Code referring to EWC-Stat version 3 (see list E) Recovery or disposal operation 1 Code referring to the Annexes of Council Directive 75/442/EEC (2) (see list F); only operation 1 and 2 apply in this set Wet/Dry 1 For all waste categories amount in (normal) wet waste (code W); for sludge (waste item 12) also amount in dry matter (code D) Waste incinerated 12 Amount in 1 000 tonnes per year. The amount is given as a real with three decimal places. The comma should be used as decimal symbol. For example: 19,876. This field should always contain a value. If the combination did not occur the value will be 0 (zero). Missing data are to be coded as M. The logical impossibility of a combination is indicated with L Update flag 1 To indicate provisional data (P) or revised data (R), empty otherwise Confidentiality flag 1 Indicates confidential data (see list D) Set 3: Operations which may lead to recovery (excluding energy recovery) Field Maximum length Values Domain 8 Value: WASTE Set 6 Value: RECOV (the set consists in 20 records per NUTS 1 region) Country code 2 Two letter country code (see list A) Year 4 Reference year (first reference year 2004) NUTS 1 code 3 Regional code according to NUTS classification in Regulation (EC) no 1059/2003; the national total should be provided using the code TT Waste item 2 Code referring to EWC-Stat version 3 (see list G) Recovery or disposal operation 1 Code referring to the Annexes of Directive 75/442/EEC (see list F); only operation 3 applies in this set Wet/Dry 1 For all waste categories amount in (normal) wet waste (code W) Waste recovered 12 Amount in 1 000 tonnes per year. The amount is given as a real with three decimal places. The comma should be used as decimal symbol. For example: 19,876. This field should always contain a value. If the combination did not occur the value will be 0 (zero). Missing data are to be coded as M. The logical impossibility of a combination is indicated with L Update flag 1 To indicate provisional data (P) or revised data (R), empty otherwise Confidentiality flag 1 Indicates confidential data (see list D) Set 4: Disposal (other than incineration) Field Maximum length Values Domain 8 Value: WASTE Set 6 Value: DISPO (the set consists in 19 Ã  2 records measured in wet waste and 1 Ã  2 measured in dry matter per NUTS 1 region) Country code 2 Two letter country code (see list A) Year 4 Reference year (first reference year 2004) NUTS 1 code 3 Regional code according to NUTS classification in Regulation (EC) No 1059/2003; the national total should be provided using the code TT Waste item 2 Code referring to EWC-Stat version 3 (see list H) Recovery or disposal operation 1 Code referring to the Annexes of Directive 75/442/EEC (see list F); only operations 4 and 5 apply in this set Wet/Dry 1 For all waste categories amount in (normal) wet waste (code W); for sludge (waste item 12) also amount in dry matter (code D) Waste disposed 12 Amount in 1 000 tonnes per year. The amount is given as a real with three decimal places. The comma should be used as decimal symbol. For example: 19,876. This field should always contain a value. If the combination did not occur the value will be 0 (zero). Missing data are to be coded as M. The logical impossibility of a combination is indicated with L Update flag 1 To indicate provisional data (P) or revised data (R), empty otherwise Confidentiality flag 1 Indicates confidential data (see list D) Set 5: Number and capacity of recovery and disposal facilities and population served by collection scheme per region Field Maximum length Values Domain 8 Value: WASTE Set 6 Value: REGIO (the set consists in 14 records per NUTS 2 region) Country code 2 Two letter country code (see list A) Year 4 Reference year (first reference year 2004) NUTS 2 code 4 Regional code according to NUTS classification in Regulation (EC) No 1059/2003; the national total should be provided using the code TT Recovery or disposal operation 1 Code referring to the Annexes of Directive 75/442/EEC (see list F); empty for the population served by the collection scheme Variable 1 Number of facilities (N), capacity (C) or population served by the collection scheme (P) Measure 1 Code for the capacity measure dependent on the type of recovery or disposal operation (see list I); for the number of facilities code N, for the population served by the collection scheme either P (population) or D (dwellings) Value 12 All values, the number of facilities, the percentage of population or dwellings covered by the collection scheme and the capacity are expressed as integer. This field should always contain a value. If the combination did not occur the value will be 0 (zero). Missing data are to be coded as M. The logical impossibility of a combination is indicated with L Update flag 1 To indicate provisional data (P) or revised data (R), empty otherwise Confidentiality flag 1 Indicates confidential data (see list D) List A  Country codes Belgium BE Czech Republic CZ Denmark DK Germany DE Estonia EE Greece EL Spain ES France FR Ireland IE Italy IT Cyprus CY Latvia LV Lithuania LT Luxembourg LU Hungary HU Malta MT The Netherlands NL Austria AT Poland PL Portugal PT Slovenia SI Slovak Republic SK Finland FI Sweden SE United Kingdom UK Bulgaria BG Croatia HR Romania RO Turkey TR Iceland IS Liechtenstein LI Norway NO List B  Waste categories EWC-Stat/version 3 (OJ L 90, 27.3.2004, p. 15) Description Code Hazardous Waste item Spent solvents 01.1 H 1 Acid, alkaline or saline wastes 01.2 2 Acid, alkaline or saline wastes 01.2 H 3 Used oils 01.3 H 4 Spent chemical catalysts 01.4 5 Spent chemical catalysts 01.4 H 6 Chemical preparation wastes 02 7 Chemical preparation wastes 02 H 8 Chemical deposits and residues 03.1 9 Chemical deposits and residues 03.1 H 10 Industrial effluent sludges 03.2 11 Industrial effluent sludges 03.2 H 12 Health care and biological wastes 05 13 Health care and biological wastes 05 H 14 Metallic wastes 06 15 Metallic wastes 06 H 16 Glass wastes 07.1 17 Glass wastes 07.1 H 18 Paper and cardboard wastes 07.2 19 Rubber wastes 07.3 20 Plastic wastes 07.4 21 Wood wastes 07.5 22 Wood wastes 07.5 H 23 Textile wastes 07.6 24 Waste containing PCB 07.7 H 25 Discarded equipment (excluding discarded vehicles and batteries and accumulators waste) 08 (excl. 08.1, 08.41) 26 Discarded equipment (excluding discarded vehicles and batteries and accumulators waste) 08 (excl. 08.1, 08.41) H 27 Discarded vehicles 08.1 28 Discarded vehicles 08.1 H 29 Batteries and accumulators wastes 08.41 30 Batteries and accumulators wastes 08.41 H 31 Animal and vegetal wastes (excluding animal of food preparation and products; and excluding animal faeces, urine and manure) 09 (excl. 09.11, 09.3) 32 Animal waste of food preparation and products 09.11 33 Animal faeces, urine and manure 09.3 34 Household and similar wastes 10.1 35 Mixed and undifferentiated materials 10.2 36 Mixed and undifferentiated materials 10.2 H 37 Sorting residues 10.3 38 Sorting residues 10.3 H 39 Common sludges (excluding dredging spoils) 11 (excl. 11.3) 40 Dredging spoils 11.3 41 Mineral wastes (excluding combustion wastes, contaminated soils and polluted dredging spoils) 12 (excl. 12.4, 12.6) 42 Mineral wastes (excluding combustion wastes, contaminated soils and polluted dredging spoils) 12 (excl. 12.4, 12.6) H 43 Combustion wastes 12.4 44 Combustion wastes 12.4 H 45 Contaminated soils and polluted dredging spoils 12.6 H 46 Solidified, stabilised or vitrified wastes 13 47 Solidified, stabilised or vitrified wastes 13 H 48 Total, non-hazardous TN Total, hazardous H TH Total, general TT List C  Activity item NACE rev 1.1 category (Council Regulation (EEC) No 3037/90) (3) Description Activity item A Agriculture, hunting and forestry 1 B Fishing 2 C Mining and quarrying 3 DA Manufacture of food products, beverages and tobacco 4 DB+DC Manufacture of textiles and textile products Manufacture of leather and leather products 5 DD Manufacture of wood and wood products 6 DE Manufacture of pulp, paper and paper products; publishing and printing 7 DF Manufacture of coke, refined petroleum products and nuclear fuel 8 DG+DH Manufacture of chemicals, chemical products and man-made fibres Manufacture of rubber and plastic products 9 DI Manufacture of other non-metallic mineral products 10 DJ Manufacture of basic metals and fabricated metal products 11 DK+DL+DM Manufacture of machinery and equipment n.e.c. Manufacture of electrical and optical equipment Manufacture of transport equipment 12 DN (excluding 37) Manufacture n.e.c. 13 E Electricity, gas and water supply 14 F Construction 15 G-Q (excluding 51.57 and 90) Other economic activities (services) 16 37 Recycling 17 51.57 Wholesale of waste and scrap 18 90 Sewage and refuse disposal, sanitation and similar activities 19 HH Waste generated by households 20 Total TA List D  Confidentiality flag Too few enterprises A For instance 1 or 2 enterprises in the population One enterprise dominates the data B Not too few enterprises, but one enterprise generates/treats for instance over 70 % Two enterprises dominate the data C Not too few enterprises, but two enterprises generate/treat for instance over 70 % Confidential data due to secondary confidentiality D Not confidential on its own account (flag A, B, C), but to prevent indirect disclosure of confidential data The value is not confidential Blank List E  Waste categories for incineration Waste item EWC-Stat Version 3 (OJ L 90, 27.3.2004, p. 15) Hazardous/Non-hazardous waste Code Description 1 01 + 02 + 03 Chemical wastes (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Non-hazardous 2 01 + 02 + 03 excl. 01.3 Chemical wastes excluding Used oils (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Hazardous 3 01.3 Used oils Hazardous 4 05 Health care and biological wastes Non-hazardous 5 05 Health care and biological wastes Hazardous 6 07.7 Waste containing PCB Hazardous 7 10.1 Household and similar wastes Non-hazardous 8 10.2 Mixed and undifferentiated materials Non-hazardous 9 10.2 Mixed and undifferentiated materials Hazardous 10 10.3 Sorting residues Non-hazardous 11 10.3 Sorting residues Hazardous 12 11 Common sludges Non-hazardous 13 06 + 07 + 08 + 09 + 12 + 13 Other wastes (Metallic wastes + Non-metallic wastes + Discarded equipment + Animal and vegetal wastes + Mineral wastes + Solidified, stabilised or vitrified wastes) Non-hazardous 14 06 + 07 + 08 + 09 + 12 + 13 excl. 07.7 Other wastes (Metallic wastes + Non-metallic wastes excluding Waste containing PCB + Discarded equipment + Animal and vegetal wastes + Mineral wastes + Solidified, stabilised or vitrified wastes) Hazardous TN Total, non-hazardous Non-hazardous TH Total, hazardous Hazardous TT Total, general List F  Recovery and Disposal Operations; the codes refer to the codes in the Annexes of Directive 75/442/EEC Operation Code Types of recovery and disposal operations Incineration 1 R1 Use principally as a fuel or other means to generate energy 2 D10 Incineration on land Operations which may lead to recovery (excluding energy recovery) 3 R2 + Solvent reclamation/regeneration R3 + Recycling/reclamation of organic substances which are not used as solvents (including composting and other biological transformation processes) R4 + Recycling/reclamation of metals and metal compounds R5 + Recycling/reclamation of other inorganic materials R6 + Regeneration of acids or bases R7 + Recovery of components used for pollution abatement R8 + Recovery of components from catalysts R9 + Oil refining or other reuses of oil R10 + Land treatment resulting in benefit to agriculture or ecological improvement R11 Use of wastes obtained from any of the operations numbered R1 to R10 Disposal operations 4 D1 + Deposit into or onto land (e.g. landfill etc.) D3 + Deep injection (e.g. injection of pumpable discards into wells, salt domes or naturally occurring repositories etc.) D4 + Surface impoundment (e.g. placement of liquid or sludge discards into pits, pounds or lagoons etc.) D5 + Special engineered landfill (e.g. placement into lined discrete cells which are capped and isolated from one another and the environment etc.) D12 Permanent storage (e.g. emplacement of containers in a mine etc.) 5 D2 + Land treatment (e.g. biodegradation of liquid or sludgy discards in soils etc.) D6 + Release into a water body except seas/oceans D7 Release into seas/oceans including sea-bed insertion List G  Waste categories for operations which may lead to recovery (excluding energy recovery) Waste item EWC-Stat Version 3 (OJ L 90, 27.3.2004, p. 15) Hazardous/Non-hazardous waste Code Description 1 01.3 Used oils Hazardous 2 06 Metallic wastes Non-hazardous 3 06 Metallic wastes Hazardous 4 07.1 Glass wastes Non-hazardous 5 07.1 Glass wastes Hazardous 6 07.2 Paper and cardboard wastes Non-hazardous 7 07.3 Rubber wastes Non-hazardous 8 07.4 Plastic wastes Non-hazardous 9 07.5 Wood wastes Non-hazardous 10 07.6 Textile wastes Non-hazardous 11 09 excl. 09.11, 09.3 Animal and vegetal wastes (excluding animal waste of food preparation and products; and animal faeces, urine and manure) Non-hazardous 12 09.11 Animal waste of food preparation and products Non-hazardous 13 09.3 Animal faeces, urine and manure Non-hazardous 14 12 Mineral waste Non-hazardous 15 12 Mineral waste Hazardous 16 01 + 02 + 03 + 05 + 08 + 10 + 11 + 13 Other wastes (Chemical compound wastes + Chemical preparation wastes + Other chemical wastes + Health care and biological wastes + Discarded equipment + Mixed ordinary wastes + Common sludges + Solidified, stabilised or vitrified wastes) Non-hazardous 17 01 + 02 + 03 + 05 + 07.5 + 07.7 + 08 + 10 + 11 + 13 excl. 01.3 Other wastes (Chemical compound wastes excluding Used oils + Chemical preparation wastes + Other chemical wastes + Health care and biological wastes + Wood wastes + Waste containing PCB + Discarded equipment + Mixed ordinary wastes + Common sludges + Solidified, stabilised or vitrified wastes) Hazardous TN Total, non-hazardous Non-hazardous TH Total, hazardous Hazardous TT Total, general List H  Waste categories for disposal (other than incineration) Item No. EWC-Stat Version 3 (OJ L 90, 27.3.2004, p. 15) Hazardous/Non-hazardous waste Code Description 1 01 + 02 + 03 Chemical wastes (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Non-hazardous 2 01 + 02 + 03 excl. 01.3 Chemical wastes excluding Used oils (Chemical compound waste + Chemical preparation wastes + Other chemical wastes) Hazardous 3 01.3 Used oils Hazardous 4 09 excl. 09.11, 09.3 Animal and vegetal wastes (excluding animal waste of food preparation and products; and animal faeces, urine and manure) Non-hazardous 5 09.11 Animal waste of food preparation and products Non-hazardous 6 09.3 Animal faeces, urine and manure Non-hazardous 7 10.1 Household and similar wastes Non-hazardous 8 10.2 Mixed and undifferentiated materials Non-hazardous 9 10.2 Mixed and undifferentiated materials Hazardous 10 10.3 Sorting residues Non-hazardous 11 10.3 Sorting residues Hazardous 12 11 Common sludges Non-hazardous 13 12 Mineral wastes Non-hazardous 14 12 Mineral wastes Hazardous 15 05 + 06 + 07 + 08 + 13 Other wastes (Health care and biological wastes + Metallic wastes + Non-metallic wastes + Discarded equipment + Solidified, stabilised or vitrified wastes) Non-hazardous 16 05 + 06 + 07 + 08 + 13 Other wastes (Health care and biological wastes + Metallic wastes + Non-metallic wastes + Discarded equipment + Solidified, stabilised or vitrified wastes) Hazardous TN Total, non-hazardous Non-hazardous TH Total, hazardous Hazardous TT Total, general List I  Capacity measure Operation Capacity measure Measure code 1 1 000 tonnes per year with three decimals t Terajoules per year (1012) j 2 1 000 tonnes per year with three decimals t Terajoules per year (1012) j 3 1 000 tonnes per year with three decimals t 4 Cubic metres per year m 5 1 000 tonnes per year with three decimals t (1) OJ L 154, 21.6.2003, p. 1 (2) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 293, 24.10.1990, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council.